DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This Office action is in response to arguments received on December 28th, 2020. 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments made in accordance with 35 U.S.C. § 103 are accepted, and rejections based on 35 U.S.C. § 103 are withdrawn.
The closest prior art is McGuffin (US 5272639 A). McGuffin discloses or suggests the inertial navigation system (INS), terrain based navigation unit, stored gravity map and iterative algorithm unit performing outputting of the first and second position estimate, determining a gravity corrected positon estimate of claims 1, 9 and 14, as detailed at least in the most recent Office Action dated 10/28/2020. McGuffin discloses or makes obvious weighting the different position estimates according to their estimated uncertainties, also detailed in the most recent Office Action, however does not explicitly disclose or suggest placing more weight on position estimates that have lower uncertainty for both of the first and the second position estimates, and updating the INS error state for the next iteration based on (all three of) the INS error state, 
These references either independently or in combination fail to teach the currently referenced subject matter in combination with the other claim limitations. Therefore dependent claims 2-8, 10-13 and any claims that depend there from are also found to contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:  
H. Xiong, X. Wang, J. Zhu and D. Dai, "Research on the algorithm of gravity aided Inertial Navigation based on CKF," 2014 12th International Conference on Signal Processing (ICSP), Hangzhou, 2014, pp. 252-257, doi: 10.1109/ICOSP.2014.7015007.
G. C. Bishop, "Gravitational field maps and navigational errors [unmanned underwater vehicles]," in IEEE Journal of Oceanic Engineering, vol. 27, no. 3, pp. 726-737, July 2002, doi: 10.1109/JOE.2002.1040954.
F. Liu, Y. Li, Y. Zhang and H. Hou, "Navigability analysis based on gravity map statistical characteristics," 2012 IEEE International Conference on Mechatronics and Automation, Chengdu, 2012, pp. 522-526, doi: 10.1109/ICMA.2012.6283162.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona, can be reached at (571) 272-6909. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on 
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

January 12, 2021

/TODD MELTON/Primary Examiner, Art Unit 3669